Title: [14–18 July 1778.]
From: Adams, John
To: 


      July 14. 1778. Dined at Chatou with Mr. Bertin, the Minister of State. Went to see the Park where We rambled till We were weary. We received from Mr. De Sartine the following Letter, in french.
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Versailles 14. July 1778
         
         Notwithstanding the Precautions I have taken, Gentlemen, to assure the Subsistance of the Inhabitants of the Islands of St. Pierre and Miquelon, who, in the present Circumstances, will receive little or no Supplies sent by the Commerce of France, it may happen that the Interception of one or more, of the Vessells which I have caused to be expedited to those Islands, with Cargoes of Provisions, may reduce their Inhabitants to the greatest distress. And there will no longer be an Opportunity to provide a remedy when We shall be informed of the Event…I have thought that We might depend upon the Assistance of the United States of America, and I have pointed them out, for the case of a pressing Necessity, to the Administrators of the Islands of St. Pierre and Miquelon.—It will be very agreable to his Majesty, if you concurr, in whatever may depend on you, in procuring such Succour, by recommending to the United States of America and particularly to the Government of Boston, to encourage if it is possible, some Expeditions to those Islands, to carry Eatables to their Inhabitants and supply their Necessities. I have the Honor to be, most perfectly, Gentlemen your most humble and most obedient Servant
         
          De Sartine
          The Gentlemen The Deputies of the Congress of the United States of America.
         
        
       
      
      The next day We received another Letter of which the following is a litteral Translation.
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Versailles July 15.1778.
         
         Among the English Prisoners detained at Belle Isle, Gentlemen, and proceeding from Vessells detained in the Ports of France, are found the Persons named James Niggins and John Selby, who call themselves Americans, the first of Charlestown in South Carolina, and the other of Baltimore in Maryland: They demand their Liberty, and the means of returning home. According to their declaration, they made heretofore a part of the Crew of the Ship Hancock, arrived from America at the Port of Nantes, in the month of December last, and that Ship having sailed from that Port to return to Charlestown, was taken, at thirty Leagues from Belle Isle by an English Privateer and carried to Falmouth, where to avoid the Press, they consented to remain, on board the Englishman who had made them Prisoners. I pray you to signify to me, whether these Men are known to you, whether you consider them as belonging to the United States of America, whether they have made, or caused to be made any representation to you, and whether you consider them, as entitled, to obtain their demand. I have the honour to be, with the most perfect Consideration, Gentlemen, your very humble and most obedient Servant
         
          De Sartine
          Messrs. Franklin Lee and Adams Deputys of the United States of America.
         
        
       
      
      
       
       
        
         
          Commissioners to Thomas Simpson
         
         
          Lieutenant Simpson
          Sir
          Passi July 16.1778.
         
         We have long wished to accommodate Disputes among the Officers of the Ranger, and have at length the Pleasure to inclose you a Letter from Captain Jones, which has given Us much Satisfaction for several Reasons, one of which is that it has given Us an opportunity to reinstate you on board the Ranger.
         You are accordingly, upon the receipt of this Letter, forthwith to take the Command of the Ranger as her first Lieutenant, and to join Captain Whipple of the Providence, and observe his orders, relative to your future Cruises and Voyage to America.
         As to the British Prisoners you will leave them in such place and in the Custody of such Persons, as Mr. Schweighauser shall advise.
         
          B. Franklin,
          Arthur Lee,
          John Adams
         
        
       
      
      Delivered Captain Jones a Copy of the above Letter the 5. of August, 1778.
      
       
       
       
        
         
          Commissioners to Abraham Whipple
         
         
          Captain Whipple
          Passi July 16. 1778.
         
         We have ordered Lieutenant Sympson to whom the Command of the Ranger devolves, by the destination of Captain Jones to another  Service, to join you and obey your orders, respecting his future Cruises and Voyage to America. We wish you to Use all possible dispatch, in getting to Sea, with the Providence, Boston and Ranger.
         You are to Use your utmost Endeavours, to take, burn, sink and destroy all Privateers of Jersey and Guernsey, and all other British Cruisers, within the Command of your Force, as you may have Opportunity.
         You are to leave all the Prisoners in such place, and in the Custody of such Persons, as Mr. Schweighauser shall advise. We are &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Mr. Schweighauser
          Passi July 16 1778
         
         We have ordered the Ranger under the command of Lieutenant Simpson to put to Sea with all possible Expedition: You will be so good as to furnish her, with the Necessaries Mr. Simpson may demand, with as much dispatch as possible.
         The British Prisoners, on board of all these Frigates, are to be left behind, but We will endeavour tomorrow to obtain directions from the Ministry, in whose hands and in what place they shall be lodged. We have directed the Captains to leave them in such place and in the Custody of such Persons as you shall advise.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          Commissioners to the Massachusetts Council
         
         
          The Honourable the Council of the Massachusetts Bay
          May it please your Honours
          Passi July 16. 1778
         
         We have the Honour to inclose a Copy of a Letter just received from Monsieur De Sartine, the Minister of State for the Marine of this Kingdom, in answer to which We have had the honour to assure his Excellency that We would embrace the first Opportunity of communicating it to your honours.
         We have not the smallest doubt of the good Inclinations of the People in America to supply the Necessities of their Friends at Saint Peters and Miquelon, nor of the Abilities of those in the Northern States to do it effectually, provided the British Men of War are withdrawn from the Hallifax and Newfoundland Stations. Perhaps it may be done notwithstanding the dangers of Men of War. We hope however it will be attempted. There is no doubt that a good Price may be ob­tained, at the same time that an acceptable Act of Friendship and of Humanity, will be performed.
         We have the Honour to request that this Letter and its Enclosure may be laid before the General Court, and that such Measures may be taken as their Wisdom shall dictate, for the accomplishment of so desirable a purpose. We have the Honour to be
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          Commissioners to the President of Congress
         
         
          To the President of Congress
          Sir
          Passi July 16. 1778
         
         We have the Honour of inclosing a Copy of a Letter from his Excellency Monsieur De Sartine, The Minister of State for the Marine of this Kingdom in Answer to which We have had the Honour to assure his Excellency that We would embrace the first Opportunity of communicating it to Congress.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Monsieur De Sartine
          Passi July 16. 1778
         
         We have the Honour of your Excellencys Letter of the fourteenth instant, and We shall embrace the first Opportunity of writing to Congress and to the Government of The Massachusetts Bay, And inclosing Copys of your Excellencys Letter to Us, which We are persuaded will have the most powerfull Influence with them to exert themselves and to recommend to their Fellow Citizens to engage in Expeditions for the relief of the Inhabitants of St. Peters and Miquelon. There is not the smallest doubt of their Ability to supply the Wants of their Friends at those places provided the British Men of War should be withdrawn from the Newfoundland and Hallifax Stations, but if there should remain as many Ships of War on those Stations as there have been for the last two Years, the difficulty will be very great.
         We have the honour to inclose to your Excellency a Copy of a Letter just received from Mr. Schweighauser, whereby your Excellency will see the difficulties that still embarrass our Frigates, in relation to their Prizes. We entreat your Excellencys further Attention to the  Subject and that orders may be given for the Releif of our Officers and Men from their Embarrassments.
         We have the Honour to request your Excellencys Attention to another Subject, that of the British Prisoners made by our Frigates, the Providence, Boston, and Ranger and all others in future. As it is necessary for those Frigates forthwith to proceed to Sea, and as We have some hopes of an Exchange of Prisoners in Europe We request your Excellency that We may have leave to confine them in your Prisons, to be maintained there at our Expence untill exchanged or sent by Us to America and that your Excellency would give the necessary Directions accordingly. We have the Honor to be with the greatest respect, your Excellencys most humble and obedient Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          John Paul Jones to the Commissioners
         
         
          Gentlemen
          Passi July 16. 1778
         
         At the time when I took Lieutenant Simpsons Parole I did not expect to be long absent from America, but as Circumstances have now rendered the time of my return less certain, I am willing to let the dispute between Us drop forever, by giving up that Parole, which will entitle him to command the Ranger. I bear no Malice. And if I have done him an Injury, this will be making him all the present Satisfaction in my Power. If, on the contrary he hath injured me, I will trust to himself for an Acknowledgment.—I have the Honor to be, with Sentiments of due Esteem and respect Gentlemen your obliged, very obedient and humble Servant.
         
          Signed Jno. P. Jones.
          Honble. Commissioners.
         
        
       
      
      By the preceeding Papers it will be seen that Jones had been so elevated by his Success in taking Prizes and especially by the Glory of capturing the Drake that he had acted a very high handed and presumptuous Part upon many Occasions, which gave Us a great deal of trouble, from several Sources. One of the greatest was, that We most heartily applauded his Bravery, and were desirous of avoiding every thing that might disgrace, or discourage him or any other Officer or Man of the Navy. Another was, he was manifestly one of the Deane party and countenanced, perhaps stimulated by the whole Corps of Satelites of Mr. De Sartine at least, perhaps of the Count de Vergennes, perhaps of the Treasurer of the Queen. Chaumont, Monthieu, Beau­marchais and Bancroft and Holker and all their Subordinates in Nantes, L’Orient, Brest, Paris, and every where were blowing the Trumpets of Fame for Le Capitaine Jones, and a refusal of the most unreasonable demand he made or could make, would be unpopular with the Cabal of Paris. His Conduct however was so compleatly unjustifiable that Franklin could not approve it, nor excuse it. He accordingly assented to all our measures. With a great Exercise of Patience, We prudently brought him at last to write Us the above Letter, which terminated all Difficulties for the present.
      The true Source of the dispute on board the Ranger, I suppose was the same which produces most of the Quarrells among Naval Officers, the division of the Glory. The Captain was thought to be desirous of monopolizing the honor of conquering the Drake. The Officers and Men, although they allowed that the Captain was a Man of desperate Courage, yet unanimously affirmed that the Lieutenant was an abler Seaman and more skillful in Battle, and that the Victory was in a greater degree due to him. The partiality of the Crew for their Countryman the Lieutenant was natural enough: but I have no doubt the Captain had his full share of Merit, in that Action.
      
      This day We received the Letter of which the following is a Translation.
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Versailles 18 July 1778
         
         I receive, Gentlemen, Letters from L’Orient, on the Subject of Differences, which have arisen, between the Commander of the American Frigate the Boston and some Frenchmen who made a part of his Crew, some in the Character of Volunteers, and others in the quality of Sailors. According to what is written to me, upon this Subject, whatever means have been employed to effect a reconciliation, they have not been able to obtain it. And they have been obliged to disembark a Number of twenty Eight, twenty five of whom are volunteers and three Novices. It appears that the discontent of these People was not against the Captain of the Ship, nor against that of the Volunteers, but that it was not the same with the first Lieutenant, and two other Officers, from whom, it appears, they had received very ill Treatment. These are Facts which have come to the Knowledge of the Commissary of the Classes at L’orient, as well as of Monsieur De La Touche de Treville Chef D’Escadre, who being at L’orient on Occasion of the Operations, with which he is charged, went on board the Frigate. This General Officer has had, even, personally Subjects of Complaint, which have obliged him to enter into Explanations with the Captain. Moreover, when the People disembarked were put on Shore, the Captain employed himself, in causing to be restored to them, all he could of their property, which during their Absence had been in part pillaged by some of the Crew; but it appears that they experience difficulties about their Pay and Subsistence; that they pretend to have a right to Shares in two Prizes sent into L’orient, but renouncing all Pretentions to two others, which have been sent to America. They pretend that they did not engage themselves at Bourdeaux, but for one Cruise, as their Engagement mentions, but the Captain asserts that it ought not to finish, till after the Arrival of the Vessell at Boston, although this is not explained in the Engagement. It will be convenient, Gentlemen, that you give orders upon this Subject to avoid the Expence to which this Contest will give rise, if it should be carried to the Admiralty. I pray you to signify to me, what you would wish to have done upon this Subject, that I may communicate it to the Commissary of the Classes. This Commissary writes me, that he has offered the Captain of the Frigate, all the facilities, which may depend upon him, for the Inlistment of new Volunteers, to replace the others. I have the honour to be, with a perfect Consideration, Gentlemen, your most humble and most obedient Servant
         
          De Sartine.
          D.S. Messieurs. Franklin, Lee, et Adams Deputys of the United States of North America.
         
         
          P.S. Mr. Schweighauser has written me from Nantes, that his Correspondent at Brest, meets with difficulties on the Part of the Admiralty relative to the Sale of the Prizes, made by the Frigate the Ranger. I write to the Officers of the Admiralty, to cause those difficulties to cease, and I give Notice of it to Mr. Schweighauser. 
         
        
       
      
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Versailles 18 July 1778
         
         I see, Gentlemen, by my Correspondence, that there are in the Ports of France, several American Vessells, which might be usefully employed for the common cause, and which, nevertheless, appear to remain inactive. I doubt not that the reciprocal Interest will engage you to give such orders as you shall believe necessary, in the present Circumstances. I have the honour to be with great Consideration, Gentlemen, your most humble and most obedient Servant
         
          De Sartine.
          Mrs. The Deputies of the United States of America.
         
        
       
      
      
      
       
       
        
         
          Commissioners to the President of Congress
         
         
          To the Honourable the President of Congress
          Sir
          Passi July 20. 1778
         
         We have the honour to inform Congress, that the Spy Captain Niles, has arrived at Brest, and brought Us Ratifications of the Treaties with his Most Christian Majesty, which have given much Satisfaction to this Court and Nation…On the Seventeenth instant, We had the honor of exchanging Ratifications, with his Excellency the Count de Vergennes. The Treaties, ratified, signed by his Majesty, and under the Great Seal of France, are now in our Possession, where, perhaps, considering the dangers of Ennemies at Sea, it will be safest to let them remain for the present.—Copies of the Ratifications, We shall have the honour to transmit to Congress by this Opportunity.
         War is not yet declared, between France and England by either Nation: but hostilities at Sea, have been already commenced by both, and as the French Fleet from Brest under the command of the Count D’Orvilliere and the British Fleet under Admiral Keppell, are both at Sea, We are in hourly expectation of Intelligence of a Rencounter between them. The Jamaica Fleet, the Windward Islands Fleet, and a small fleet from the Mediterranean, have arrived at London, which has enabled them to obtain, by means of a violent Impress, perhaps a thousand or fifteen hundred Seamen, who will man two or three Ships more; in the whole, making Admiral Keppells Fleet somewhat nearer to an Equality with the French. In the mean time, the Spanish Flota has arrived, but the Councils of that Court, are kept in a Secrecy so profound, that We presume not to say, with Confidence, what are her real Intentions. We continue however to receive from various quarters encouraging Assurances: and from the Situation of the Powers of Europe it seems highly probable, that Spain will join France, in Case of War.
         A War in Germany, between the Emperor and the King of Prussia, seems to be inevitable, as it is affirmed, that the latter has marched his Army into Bohemia: so that We apprehend that America has at present nothing to fear from Germany.
         We are doing all in our Power to obtain a Loan of Money: and have a prospect of procuring some in Amsterdam: but not in such quantities as will be wanted.
         We are constrained to request Congress to be as sparing as possible in their Draughts upon Us…The Draughts already made, together with the vast expence arising from the Frigates which have been sent here, the Expences of the Commissioners, the Maintenance of your Ministers for Vienna and Tuscany, and of Prisoners who have made their Escapes, the Amount of Cloaths and Munitions of War already sent to America: All these Things considered, We are under great Apprehensions, that our Funds will not be sufficient to answer the Draughts, which We daily expect, for the Interest of Loan Office Certificates, as well as those from Mr. Bingham.
         We have the honour to inclose a Copy of a Letter from Mr. De Sartine, the Minister of State for the Marine, and to request the Attention of Congress to the Subject of it.
         We are told in several Letters from the Honourable Committee of foreign Affairs, that We should receive Instructions and Authority, for giving up, on our part, the whole of the Eleventh Article of the Treaty of Commerce, proposing as a Condition, to the Court of France, that they on their part should give up the whole of the Twelfth. But unfortunately those Instructions and that Authority were omitted to be sent with the Letters, and We have not yet received them. At the time of the Exchange of Ratifications however, We mentioned this Subject to the Count De Vergennes, and gave him an Extract of the Committees Letter. His answer to Us was, that the Alteration would be readily agreed to, and he ordered his Secretary not to register the Ratification untill it was done. We therefore request that We may be honoured with the Instructions and Authority of Congress, to sett aside these two Articles, as soon as possible, and while the Subject is fresh in memory.
         The Letter to Mr. Dumas is forwarded: and in Answer to the Committees Inquiry What is proper for Congress to do for that Gentleman, We beg leave to say, that his extream Activity and Dilligence, in negotiating our Affairs, and his Punctuality in his Correspondence with Congress, as well as with Us, and his Usefulness to our cause in several other Ways, not at present proper to be explained, give him in our Opinion, a good title to two hundred Pounds Sterling a Year, at least.
         The other Things mentioned in the Committee’s Letters to Us, shall be attended to as soon as possible.
         We have received also, the Resolution of Congress of Feb. 9. and the Letter of the Committee of the same date, impowering Us to appoint One or more suitable Persons to be commercial Agents for conducting the Commercial Business of the United States in France and other Parts of Europe…But as this Power was given Us, before Congress received the Treaty, and We have never received it, but with the Ratification of the Treaty; and as, by the Treaty Congress is impowered to appoint Consuls in the Ports of France, perhaps it may be expected of Us, that We should wait for the Appointment of Consuls. At present Mr. John Bondfield of Bourdeaux, and Mr. J. D. Schweighauser at Nantes, both by the appointment of Mr. William Lee, are the only Persons, authorized as Commercial Agents. If We should find it expedient to give Appointments to any other Persons, before We hear from Congress, We will send Information of it, by the next Opportunity…If Congress should think proper to appoint Consuls, We are numbly of Opinion, that the Choice will fall most justly as well as naturally on Americans, who are in our Opinion better qualified for this Business than any others; and the Reputation of such an Office, together with a moderate Commission on the Business they may transact, and the Advantages to be derived from Trade, will be a sufficient Inducement to undertake it, and a sufficient Reward for discharging the Duties of it.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
         
        
       
      
      In this Letter We inclosed the following Paper.
      
       
       
        
         The Function of Consuls
         Is to maintain in their departments, the Priviledges of their Nation according to Treaties
         To have Inspection and Jurisdiction
        
       
      
     